DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 7-33 are pending. Claim 6 has been canceled.

Claim Objections
Claims 1-5 and 7-32 objected to because of the following informalities:  the limitation “metal residing in sd pores” in claim 1 should be amended to recite “metal residing in said pores”.
Claims 2-5 and 7-32 are objected to as being dependent on objected claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said electron-conducting material”.  There is insufficient antecedent basis for this limitation in the claim.

Therefore, it is not clear what is the inventor claiming as the invention in claim 1 of the instant application.
Claim 7 depends on claim 6, and claim 6 has been canceled. Therefore, it is not clear what is the inventor claiming as the invention in claim 7 of the instant application.
Claims 8-11 recite a lithium ion-conducting material, but it is not clear what component of the porous graphene particulate comprises the lithium ion-conducting material. Therefore, it is not clear what is the inventor claiming as the invention in claims 8-11 of the instant application.
Claims 2-5 and 12-32 are rejected as being dependent on the rejected claim 1.
Claim 33 recites the limitation "said electron-conducting material”.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, it is not clear what component of the battery comprises the electron-conducting material.
Therefore, it is not clear what is the inventor claiming as the invention in claim 33 of the instant application.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 depends on claim 4 and recites the limitation “wherein said binder or matrix material comprises an electron-conducting or lithium ion-conducting material”.
However, claim 4 depends on claim 1, and claim 1 has been amended to recite an electron-conducting material.
Therefore, claim 5 fails to further limit the subject matter of claim 4.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12, and 14-26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhamu et al. (US 2017/0352868).
With regard to claim 1, Zhamu et al. teach an integral 3D graphene-carbon hybrid foam composed of multiple pores, pore walls, and a lithium-attracting metal selected from Au, Ag, Mg, Zn, Ti, Na, K, Al, Fe, Mn, Co,Ni, Sn, V, Cr or an alloy thereof in an amount of 0.1-50% of the total hybrid foam weight  and the pore walls contain single layer or few layer graphene sheets (abstract).
The 3D graphene-carbon hybrid foam is shown in fig.2C:

    PNG
    media_image1.png
    161
    303
    media_image1.png
    Greyscale
, wherein the foam comprises lithium attracting metal (24a) deposited on the pore walls and graphene sheets (12)(par.0099).
The graphene sheets (12) surround the particles forming the foam (see fig.2C).Additionally, Zhamu et al. teach that the graphene sheets can be merged edge to edge through covalent bonds with one another into an integrated graphene entity (par.0127).This is equivalent to the graphene shell in claim 1, wherein the graphene shell comprises multiple graphene sheets.
Fig. 2C of Zhamu et al. clearly shows a plurality of particles/particulates, wherein the particulates comprise a porous core and a graphene shell encapsulating the porous core.

Therefore, the particles forming the 3D graphene-carbon hybrid foam of Zhamu et al. anticipate the porous graphene particulates in claim 1.
In the alternative, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the porous graphene particulates in claim 1 based on Zhamu’s teachings regarding the components of the particles/particulates forming the 3D graphene-carbon hybrid foam.
With regard to claims 2, 3, and 17, Zhamu et al. teach that the pore walls contain single-layer or few-layers graphene sheets, wherein the few-layer graphene sheets have 2-10 layers of stacked graphene plates having an inter-plane spacing of d002 of 0.3354-0.36nm. The single-layer or few-layers graphene sheets contain a pristine graphene material having zero% of non-carbon elements or a non-pristine graphene material having 0.01-25% by weight of non-carbon elements. The non-pristine graphene may be graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, chemically functionalized graphene, or combinations thereof (par.0043, par.0125).
With regard to claim 12, Zhamu et al. teach that the pores may comprise petroleum pitch or coal tar pitch (par.0071).
With regard to claim 14, Zhamu et al. teach that the foam may be lithiated or sodiated (par.0100-0102). 
The process of lithiation/sodiation is the same as the one described on pages 22-23 of the specification of the instant application.

"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).(MPEP 2112. I.SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY)
With regard to claims 15, 16, 18, and 19, Zhamu et al. teach that the integral 3D graphene-carbon hybrid foam has prior to metal impregnation a density of 0.001-1,7g/cm3 and a specific surface area of 50-3,000 m2/g (par.0044 and par.0126). It is the examiner’s position that the particulates forming the foam of Zhamu et al. have the same characteristics.
These ranges overlap the ranges in claims 15, 16, 18, and 19.
Zhamu et al. further teach that the pores have an average size of 2-50 nm (par.0044). This range is within the range in claim 16.
With regard to claim 20, the integral 3D graphene-carbon hybrid foam comprises a plurality of particulates (see fig.2C). Zhamu et al. further teach that the foam is used as anode (abstract).
With regard to claims 21, 22, and 25, Zhamu et al. teach a battery comprising an anode including the integral 3D graphene-carbon hybrid foam, a separator, a cathode, 
With regard to claims 23, 24, and 26, Zhamu et al. teach that the foam may be lithiated or sodiated prior to being incorporated as an anode layer (pre-lithiated or pre-sodiated) (par.0102). In such situation, the battery comprises the anode including the foam, a cathode, a separator, and an electrolyte in contact with the anode and the cathode (par.0040, par.0100-0102, par.0109, par.0137, par.0148). The battery may be a lithium metal battery (par.0040).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0352868)
With regard to claims 4 and 5, Zhamu et al. teach the porous graphene particulate of claim 1 (see paragraph 9 above).
Zhamu et al. further teach that the graphene sheets are held by carbon (par.0055, par.0108), wherein carbon is an electron-conducting material, as evidenced by LeRoux et al. (US 2017/0301918) in par.0094.
.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0352868) in view of Shin et al. (US 2016/0315326).
With regard to claims 27 and 28, Zhamu et al. teach a foam comprising the particulates of claims 1 and 14 (see paragraph 9 above), but fail to teach a powder mass.
However, it is known in the art that graphene foam particles may be used as electrode active materials, as evidenced in par.0128 and fig.15 of Shin et al. 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use particles of the foam of Zhamu et al. as anode active materials, with a reasonable expectation of success.


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2018/0175433).
With regard to claim 33, Zhamu et al. teach an alkali-metal battery wherein a first electrode comprises a mixture of a first electrode active material and a first electrolyte (abstract). The electrode active materials may be used as mixtures and the examples of first electrode active material include pre-lithiated graphene sheets (par.0028). The pre-lithiated graphene sheets may be used as anode active materials (par.0122).
Zhamu et al. do not specifically teach the claimed combination of anode active materials.

"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.) (MPEP 2144.06.I.COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE)
	Zhamu et al. further teach that a second electrode of the battery comprises an electrically conductive porous layer (abstract).The electrically conductive porous layer may be a metal foam (par.0098), such as a Cu foam (par.0156).

Response to Arguments
Applicant's arguments filed on July 29, 2021 have been fully considered but they are not persuasive. 
The applicant argues that the limitations of the objected claim 6 have been included in the independent claim 1. Therefore, claim 1 should be allowed over priori art.
However, the examiner would like to note that the objected claim 6 was dependent on claim 5, which was dependent on claim 4m (see the claims filed on March 06, 2019).
Therefore, claim 1 has to include the limitations of claims 4-6 in order to be allowable over the prior art.
However, the amended claim 1 does not include the limitations of claims 4 and 5.
for claims 1-5 and 7-33 are shown in paragraphs 4-13 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANCA EOFF/Primary Examiner, Art Unit 1722